Citation Nr: 1513736	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a March 2013 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record. 

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. Prior to February 26, 2013, the Veteran's CAD manifested symptoms of angina, fatigue, dyspnea, an estimated metabolic workload of 8.5 metabolic equivalents (METS), and left ventricular dysfunction with an ejection fraction (LVEF) of 54 percent without chronic congestive heart failure. 

2. On and after February 26, 2013, the objective evidence of record indicates the Veteran had chronic congestive heart failure. 


CONCLUSIONS OF LAW

1. Prior to February 26, 2013, the criteria for a rating in excess of 60 percent for CAD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

2. On and after February 26, 2013, the criteria for a schedular rating of 100 percent for CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2011, prior to the initial decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all post-service treatment records identified by the Veteran.  

Although there is no VA examination with an opinion on file regarding the Veteran's claim, none is required in this case.  Rather, the VA's Ischemic Heart Disease Disability Benefits Questionnaire was submitted in July 2011 and February 2013 which adequately assessed the severity of the Veteran's disability.  

The Veteran also, as mentioned, testified at a hearing before the Board in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation. These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. 

Here, during the hearing in March 2013, the presiding Veterans Law Judge elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not then currently of record that might tend to substantiate the claim.   Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate this claim on the current record.

Accordingly, the Board finds that VA's duty to assist has been met.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran is seeking entitlement to a higher disability rating for CAD, currently evaluated as 60 percent disabling. 

Governing Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7 (2014).

The Veteran's CAD has been rated under Diagnostic Code 7005, which contemplates arteriosclerotic heart disease.  38 C.F.R. § 4.104.

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, LVEF of 30 to 50 percent. 

A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, LVEF of less than 30 percent.  Id.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, to include the Veteran's Virtual VA eFolder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to February 26, 2013

According to the evidence prior to February 26, 2013, the Veteran report a history of left shoulder pain, chest pain, and shortness of breath but that it had spontaneously resolved.  The Veteran underwent a stress test in March 2011 where there was no chest pain or shortness of breath, but he was advised not to perform any strenuous activities.  Radiology results noted small mild reversible defect in the basal inferolateral segment of the left ventricle.  The estimated left ventricular ejection fraction was 54 percent and a maximum workload of 8.5 METS.

In July 2011, the Veteran's cardiologist submitted a VA Ischemic Heart Disease Disability Benefits Questionnaire where the diagnosis of CAD and diastolic dysfunction was confirmed.  He was taking continuous medication for his disability.  The Veteran did not have congestive heart failure.  The Veteran's diagnostic exercise test was conducted which revealed 8.5 METS and a LVEF of 54 percent.  The Veteran experienced frequent chest pain, was easily fatigued, and had shortness of breath.

Based on the evidence, the Board finds that the weight of the evidence is against finding that a rating in excess of 60 percent under DC 7005 is warranted for CAD for any portion of the rating period prior to February 26, 2013.  Throughout this portion of the rating period, the evidence shows no evidence or allegation of chronic congestive heart failure; no workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; and no LVEF of less than 30 percent.  Rather, the evidence shows relatively stable CAD manifested by a workload of 8.5 METs; LVEF of 54 percent; and management with continuous medication, which are all symptoms and impairment contemplated in the 60 percent schedular rating (or a lesser included rating).  In consideration of the foregoing, the Board finds that the disability picture for CAD does not more closely approximate the criteria for a rating in excess of 60 percent for CAD under Diagnostic Code 7005 for this portion of the rating period. 

As described, a higher schedular rating in excess of 60 percent for coronary artery disease prior to February 26, 2013, is denied.

Since February 26, 2013

According to the VA Ischemic Heart Disease Disability Benefits Questionnaire, dated February 26, 2013, the Veteran's cardiologist confirmed the diagnoses of CAD and diastolic heart failure.  The Veteran had chronic congestive heart failure.  The level of METS was at 8.5 with angina.

Therefore, given the presence of chronic congestive heart failure, resolving all reasonable doubt in the Veteran's favor, the Board concludes the severity of the disability at issue is more appropriately reflected by a 100 percent schedular evaluation beginning February 26, 2013.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly a 100 percent schedular rating is granted effective February 26, 2013, the date of the VA Ischemic Heart Disease Disability Benefits Questionnaire.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and, for the period prior to February 26, 2013, provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with the Veteran's CAD are contemplated in Diagnostic Code 7005; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's CAD is manifested by dyspnea, angina, and fatigue. These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

For the period prior to February 26, 2013, a disability rating in excess of 60 percent for coronary artery disease, is denied. 

On and after February 26, 2013, a schedular disability rating of 100 percent for coronary artery disease is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


